              Case 1:18-cv-06621-VEC Document 52
                                              51 Filed 07/08/20 Page 1 of 2
                                                                                      Seyfarth Shaw LLP
                                                                                       620 Eighth Avenue
                              USDC SDNY                                         New York, New York 10018
                              DOCUMENT                                                   T (212) 218-5500
                              ELECTRONICALLY FILED                                       F (212) 218-5526
                              DOC #:
                                                                                    casmith@seyfarth.com
                              DATE FILED: 07/08/2020
                                                                                         T (212) 218-5605

                                                                                        www.seyfarth.com


July 8, 2020

VIA ECF
                           MEMO ENDORSED
The Honorable Valerie E. Caproni
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     Neil Abromavage v. Deutsche Bank Securities Inc. et al (1:18-cv-06621)

Dear Judge Caproni:

We represent Defendants Deutsche Bank Securities Inc. (“DBSI”), Jeffrey Bunzel and Mark
Hantho (collectively, “Defendants”) in the above-referenced case. After consulting with
Plaintiff’s counsel, who does not object to this request, Defendants submit this request for a
short, one-week adjournment of the briefing schedule for Defendants’ anticipated motion for
summary judgment (the “Motion”). The present schedule, set by the Court in its June 8, 2020
Order [Dkt. No. 50], provides that the Motion shall be made by July 10, 2020, opposition shall be
filed by August 14, 2020 and reply filed by September 3, 2020. We request a one-week
adjournment of all deadlines, so that the Motion shall be made by July 17, 2020, opposition shall
be filed by August 21, 2020 and reply filed by September 10, 2020.

We appreciate the Court’s consideration of this request. Due to the fact that we do not have
access to our physical files, it has been more difficult to gather the necessary documents to
prepare the motion papers. Also, one of the individual defendants is outside the United States,
making communication and execution of his declaration more difficult. Finally, due to the
witnesses’ and counsel’s schedules, the two continued depositions contemplated in the joint
letter filed on June 5, 2020 [Dkt. No. 49] could not be taken until late June and we are awaiting
one of the transcripts.

This is the third request for an adjournment of the Motion briefing schedule.

                          Application GRANTED.

                          SO ORDERED.                    Date: 07/08/2020




                          HON. VALERIE CAPRONI
                          UNITED STATES DISTRICT JUDGE
64743419v.1
              Case 1:18-cv-06621-VEC Document 52
                                              51 Filed 07/08/20 Page 2 of 2
                                                       The Honorable Valerie E. Caproni
                                                                           July 8, 2020
                                                                                Page 2


Respectfully yours,

SEYFARTH SHAW LLP


/s/ Cameron Smith


Cameron Smith

cc:     All counsel of record (via ECF)




64743419v.1
